Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7, 13, 14 and 17
b.	Pending: 1-17, 19-22
Claims 6 and 16-17 have been amended and claim 18 has been cancelled.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Specification
The new title is reviewed and accepted by Examiner.

Claim Objection
Claim 6 and 16 objection is withdrawn pursuant to claim amendments. 
Claim 18 objection is withdrawn pursuant to claim cancellation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110267899) in view of Hillman et al. (US 3312950).

Regarding independent claim 1, Kim discloses a memory device (Figs. 1-12) comprising: 

an error buffer operable to store write operations requiring a rewrite operation for storage into said array; 
a plurality of read/write pipelines operable to process read and write operations for said array (Fig. 3 along with [0043]-[0044] describes that pipeline stream may operate in a pipeline manner such that the column decoder 300, the loading circuit 400 and the repair circuit 500 operate in a pipeline manner in that order. For example, the column decoder 300, the loading circuit 400 and the repair circuit 500 may be operated simultaneously, each being responsive to a different column address at any one time. Figs. 10-12 shows two sets of pipelines consisting of blocks 301, 401 and 501 as for first set and blocks 302, 402 and 502 as for second set); and 
an engine operable to control at least two read/write pipelines of said plurality of read/write pipelines and for controlling operations concerning operate simultaneously during one clock cycle of the first clock signal CLK1. The second pipeline stream operates in a pipeline manner such that all of the fourth pipeline stage, the fifth pipeline stage and the sixth pipeline stage operate simultaneously during one clock cycle of the second clock signal CLK2. Person of ordinary skill in the art would understand that when three operations are being performed simultaneously in one clock cycle, there has to be control mechanism to schedule and perform these stated six pipelines), and 
wherein, with respect to a particular bank having a first and a second read/write pipeline associated therewith, while said first read/write pipeline is processing a first plurality of read and/or write operations to one of the plurality of banks, but not yet finished, said second read/write pipeline is operable to commence processing a second read and/or write operation to another one of said plurality of banks (Figs. 10-12 along with [0153] describes that first pipeline stream and second pipeline stream may operate in an interleaving mode such that the first reading operation and 
Kim is silent about an error buffer operable to store write operations requiring a rewrite operation for storage into said array; 
However Hillman teaches an error buffer operable to store write operations requiring a rewrite operation for storage into said array (col: 6; line: 48-60 describes that memory HSM is described as one having a 50 memory data register MDR into which an accessed channel word is read from memory at time t0, and in, which the accessed channel word remains until it is rewritten back into its channel word location at time, t8); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hillman to Kim such that an error buffer operable to store write operations requiring a rewrite operation for storage into said array in order to provide an improved system for the indirect addressing of a large number of memory word locations in a sequence wherein different groups of word locations are addressed at different frequencies as taught by Hillman (col: 1; line: 51-54).

Regarding independent claim 7, Kim discloses a memory chip (Figs. 1-12) comprising: 
an array of addressable magnetic random access (MRAM) memory cells  (Figs. 1-2 shows array of memory cells and [0187] describes non-volatile memory device of various types including MRAM) organized into a plurality of banks (Fig. 10 shows two banks); 
a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array; 
a plurality of read/write pipelines operable to process read and write operations for said array, wherein each bank of said plurality of banks has associated therewith at least two respective read/write pipelines of said plurality of read/write pipelines (Fig. 3 along with [0043]-[0044] describes that pipeline stream may operate in a pipeline manner such that the column decoder 300, the loading circuit 400 and the repair circuit 500 operate in a pipeline manner in that order. For example, the column decoder 300, the loading circuit 400 and the repair circuit 500 may be operated simultaneously, each being responsive to a different column address at any one time. Figs. 10-12 shows two sets of pipelines consisting of blocks 301, 401 and 501 as for first set and blocks 302, 402 and 502 as for second set); and 
operate simultaneously during one clock cycle of the first clock signal CLK1. The second pipeline stream operates in a pipeline manner such that all of the fourth pipeline stage, the fifth pipeline stage and the sixth pipeline stage operate simultaneously during one clock cycle of the second clock signal CLK2. Person of ordinary skill in the art would understand that when three operations are being performed simultaneously in one clock cycle, there has to be control mechanism to schedule and perform these stated six pipelines), and 
wherein, each engine of said plurality of engines is operable to control at least two respective read/write pipelines associated with a respective bank of said plurality of banks (Fig. 12 along with [0152] describes two pipelines each consisting of three pipeline stages), and 
with respect to a particular bank having a first and a second read/write pipeline associated therewith, while said first read/write pipeline 
Kim is silent about a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array; 
However Hillman teaches a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array (col: 6; line: 48-60 describes that memory HSM is described as one having a 50 memory data register MDR into which an accessed channel word is read from memory at time t0, and in, which the accessed channel word remains until it is rewritten back into its channel word location at time, t8); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hillman to Kim such that a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array in order to provide 

Regarding independent claim 13, Kim discloses a memory chip (Figs. 1-12) comprising: 
an array of addressable magnetic random access memory (MRAM) cells organized into a plurality of banks and a plurality of bank groups wherein each bank group comprises a respective set of banks (Figs. 1-2 shows array of memory cells and [0187] describes non-volatile memory device of various types including MRAM. Fig. 10 shows two banks); 
a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array; 
a plurality of read/write pipelines operable to process read and write operations for said array, wherein each bank of said plurality of banks has associated therewith at least two respective read/write pipelines of said plurality of read/write pipelines (Fig. 3 along with [0043]-[0044] describes that pipeline stream may operate in a pipeline manner such that the column decoder 300, the loading circuit 400 and the repair circuit 500 operate in a 
a plurality of engines operable to control said plurality of read/write pipelines and for controlling operations concerning said plurality of error buffers (Fig. 12 along with [0152] describes two pipelines each consisting of three pipeline stages. Paragraph [0153] elaborates further that the first pipeline stream operates in a pipeline manner such that all of the first pipeline stage, the second pipeline stage and the third pipeline stage operate simultaneously during one clock cycle of the first clock signal CLK1. The second pipeline stream operates in a pipeline manner such that all of the fourth pipeline stage, the fifth pipeline stage and the sixth pipeline stage operate simultaneously during one clock cycle of the second clock signal CLK2. Person of ordinary skill in the art would understand that when three operations are being performed simultaneously in one clock cycle, there has to be control mechanism to schedule and perform these stated six pipelines), and 

with respect to a particular bank having a first and a second read/write pipeline associated therewith, while said first read/write pipeline is processing a first plurality of read and/or write operations to said particular bank, but not yet finished, said second read/write pipeline is operable to commence processing a second plurality of read and/or write operations to said particular bank (Figs. 10-12 along with [0153] describes that first pipeline stream and second pipeline stream may operate in an interleaving mode such that the first reading operation and the second reading operation are performed in turn at a time interval of half of a period of the first clock signal CLK1 and the second clock signal CLK2).
Kim is silent about a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array; 
However Hillman teaches a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array (col: 6; line: 48-60 describes that memory HSM is described as one having a 50 memory data register MDR into which an accessed channel word is 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hillman to Kim such that a plurality of error buffers operable to store write operations requiring a rewrite operation for storage into said array in order to provide an improved system for the indirect addressing of a large number of memory word locations in a sequence wherein different groups of word locations are addressed at different frequencies as taught by Hillman (col: 1; line: 51-54).

Claims 2-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110267899) in view of Hillman et al. (US 3312950) and Saito (US 20080106961).

Regarding claim 2, Kim and Hillman together disclose all the elements of claim 1 as above but they do not disclose wherein said first plurality of read and/or write operations to said one of the plurality of banks are directed to a particular page of said one of the plurality of banks and 
However Saito teaches wherein said first plurality of read and/or write operations to said one of the plurality of banks are directed to a particular page of said one of the plurality of banks and originate from a double data rate (DDR) interface issuing first memory operations to said particular page (Figs. 3, 4 and [0045] describes that memory interface circuit 200 writes MEM_DATA onto a page on the DDR_SDRAM 105 designated by (bank) access processing, via the external bus 108).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Saito to modified Kim such that wherein said first plurality of read and/or write operations to said one of the plurality of banks are directed to a particular page of said one of the plurality of banks and originate from a double data rate (DDR) interface issuing first memory operations to said particular page in order that probability of page hit in the control of data transmission between the memory control ASIC and the DRAM be raised as taught by Saito ([0014]).

Regarding claim 3, Kim, Hillman and Saito together disclose all the elements of claim 2 as above and through Saito further wherein said 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Saito to modified Kim such that wherein said second plurality of read and/or write operations to said other one of the plurality of banks are directed to a particular page of said other one of the plurality of banks and originate from said DDR interface issuing second memory operations to said particular page in order that probability of page hit in the control of data transmission between the memory control ASIC and the DRAM be raised as taught by Saito ([0014]).

Regarding claim 4, Kim, Hillman and Saito together disclose all the elements of claim 3 as above and through Kim further wherein said engine comprises a pipeline scheduler coupled to said first and second read/write pipelines and operable to assign memory operations directed to said one of the plurality of banks between said first and second read/write pipelines (Figs. 10-12 shows two different memory banks and corresponding pipeline stages).

However Saito teaches wherein said first plurality of read and/or write operations to said particular bank are directed to a particular page of said particular bank and originate from a DDR interface issuing first memory operations to said particular page (Figs. 3, 4 and [0045] describes that memory interface circuit 200 writes MEM_DATA onto a page on the DDR_SDRAM 105 designated by (bank) access processing, via the external bus 108).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Saito to modified Kim such that wherein said first plurality of read and/or write operations to said particular bank are directed to a particular page of said particular bank and originate from a DDR interface issuing first memory operations to said particular page in order that probability of page hit in the control of data transmission between the memory control ASIC and the DRAM be raised as taught by Saito ([0014]).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Saito to modified Kim such that wherein said second plurality of read and/or write operations to said particular bank are directed to said particular page of said particular bank and originate from said DDR interface issuing second memory operations to said particular page in order that probability of page hit in the control of data transmission between the memory control ASIC and the DRAM be raised as taught by Saito ([0014]).

Regarding claim 10, Kim, Hillman and Saito together disclose all the elements of claim 9 as above and through Kim further wherein said engine comprises a pipeline scheduler coupled to said first and second read/write pipelines and operable to assign memory operations directed to said particular bank between said first and second read/write pipelines (Figs. .

Claims 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110267899) in view of Hillman et al. (US 3312950) and Hammadou (US 20090066790).

Regarding claim 5, Kim and Hillman together disclose all the elements of claim 1 as above but they do not disclose wherein a burst word is read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command;
However Hammadou teaches wherein a burst word is read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command (Fig. 4 and [0103] describes that DDR SDRAM may be organized as, for example, 16M.times.16 (4 banks of 8192 pages of 512 16-bit wide locations giving 32 MB of address space), and may be accessed for read and write operations in bursts of eight memory locations).


Regarding claim 6, Kim, Hillman and Hammadou together disclose all the elements of claim 5 as above and through Hammadou further wherein a plurality of burst words corresponding to a bus with are read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command ([0103]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hammadou to modified Kim such that wherein a plurality of burst words corresponding to a bus with are read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a 

Regarding claim 11, Kim and Hillman together disclose all the elements of claim 7 as above but they do not disclose wherein a burst word is read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command.
However Hammadou teaches wherein a burst word is read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command (Fig. 4 and [0103] describes that DDR SDRAM may be organized as, for example, 16M.times.16 (4 banks of 8192 pages of 512 16-bit wide locations giving 32 MB of address space), and may be accessed for read and write operations in bursts of eight memory locations).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hammadou to modified Kim such that wherein a burst word is read from said magnetic .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110267899) in view of Hillman et al. (US 3312950), Saito (US 20080106961) and Hammadou (US 20090066790).

Regarding claim 12, Kim, Hillman and Saito together disclose all the elements of claim 10 as above but they do not disclose wherein a plurality of burst words corresponding to a bus with are read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command.
However Hammadou teaches wherein a plurality of burst words corresponding to a bus with are read from said magnetic random access memory (MRAM) cells during time allotted by the DDR interface requirements to respond to a page activate command ([0103]).
.

Claims 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110267899) in view of various embodiments.

Regarding independent claim 17, Kim discloses a memory system (Figs. 1-12) comprising: 
an array of addressable memory cells, wherein said addressable memory cells of said array comprise magnetic random access memory (MRAM) cells (Figs. 1-2 shows array of memory cells and [0187] describes non-volatile memory device of various types including MRAM) and wherein 
an engine configured to control access to said addressable memory cells organized into said plurality of banks ([0048]-[0051] describes mechanism to access memory cells); and 
a pipeline configured to perform access control and communication operations between said engine and said array of addressable memory cells (Fig. 3 along with [0043]-[0044] describes that pipeline stream may operate in a pipeline manner such that the column decoder 300, the loading circuit 400 and the repair circuit 500 operate in a pipeline manner in that order. For example, the column decoder 300, the loading circuit 400 and the repair circuit 500 may be operated simultaneously, each being responsive to a different column address at any one time. Figs. 10-12 shows two sets of pipelines consisting of blocks 301, 401 and 501 as for first set and blocks 302, 402 and 502 as for second set), wherein at least a portion of operations associated with accessing at least a portion of one of said plurality of memory banks via said pipeline are performed substantially concurrently or in parallel with at least a portion of operations associated with accessing at least another portion of one of said plurality of memory banks via said pipeline ([0044] describes that the column decoder 300, the increase an operation speed of a memory device. Here when operation speed is increased, timing will reduced, which is an operational requirement).

Regarding claim 19, Kim discloses all the elements of claim 17 as above and further wherein the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data 

Regarding claim 20, Kim discloses all the elements of claim 19 as above and further the substantially concurrent or parallel pipelines operations enable said array of addressable memory cells to meet data output response timing requirements of a dynamic random access memory (DRAM) controller accessing said addressable memory cells comprising magnetic random access memory (MRAM) cells (Fig. 16 and [0186]-[0187] describes memory controller 7200. The buffer memory 7220 may include dynamic random access memory (DRAM)).

Regarding claim 21, Kim discloses all the elements of claim 19 as above and further wherein said engine serves a first one of said plurality of banks and a second one of said plurality of banks (Figs. 10-12 and corresponding sections of specification).
.

Allowable Subject Matter
Claims 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “receiving at a memory device, a page open command from a DDR interface, for opening a page,….. and receiving a page close command from said DDR interface”.

Response to Arguments
Applicant's arguments filed on 1/14/2021 have been fully considered but they are not persuasive. Instant Application in Paragraph [005] engine can comprise a pipeline scheduler coupled to the first and second read/write pipelines…..”. Examiner cites Fig. 12 and Paragraph [0152]-[0153] of Primary Reference Kim. Paragraph [0153] wrt the same cited Fig. 12 elaborates further that the first pipeline stream operates in a pipeline manner such that all of the first pipeline stage, the second pipeline stage and the third pipeline stage operate simultaneously during one clock cycle of the first clock signal CLK1. The second pipeline stream operates in a pipeline manner such that all of the fourth pipeline stage, the fifth pipeline stage and the sixth pipeline stage operate simultaneously during one clock cycle of the second clock signal CLK2. Person of ordinary skill in the art would understand that when three operations are being performed simultaneously in one clock cycle, there has to be control mechanism to schedule and perform these stated six pipelines.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chua et al. (US 20110032997) --- Fig. 2 along with corresponding sections of Specification describes multiple engines to perform pipeline operations of read and/or write.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/1/2021